DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ke (US 20070111000)

Ke teaches an aramid  filament network produced from an aramid fiber, which  includes a step, where  an  aramid fiber was drafted using the apparatus with two sets of rollers, i.e. the first and last rollers. To obtain a draft ratio of 8.5, the speeds of the first and last rollers were set at 170 and 10 rpm, respectively. The pressures applied onto the first and last rollers were above about 42 and 45 Kg, respectively. The pressure was adjusted by varying the weight of the pendulum and the position on the pendulum carrier. The precursor aramid fiber was drafted twice. The first drafting resulted in a stretched fiber. The second drafting broke and randomized the long and organized filaments of the precursor fiber to form a wool-like filament network which has very little parallel interactions between individual filaments and has no visible twist between the individual filaments (see Example V at 0068).


    PNG
    media_image1.png
    913
    738
    media_image1.png
    Greyscale

 As depicted in FIG. 4, the arrangement of rollers is such that the fiber being drafted first contacts roller pair 3 (first rollers), then passes through the second rollers, and comes out of the last rollers as a stretched fiber for further drafting or as a fluffy filament network intermediate. The three pairs of rollers can have a variety of arrangements within the drafting component. One exemplary arrangement for the three pairs of rollers is illustrated in FIG. 4. Similar to other two pairs, the second rollers are so arranged that the center of each roller, the axis, is parallel to each other (see 0047).
According to Fig.4, the bending angle after the roller 5 is around 90 degrees, meeting the limitations of claims 5-7. 
In reference to claim 10, the amount of twists on the bobbin is within the claimed range (see Figure 4). Regarding claim 2, Ke teaches that examples of aramid fibers include KEVLAR (the reaction product of 1,4-phenylene-diamine (para-phenylenediamine) with terephthaloyl chloride. (see 0036). 

Thus, all limitations of claims 1, 2 and 4-10 are met.

2.	Claims 1 and  3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai et al (US 5667743)
Tai discloses  a process for wet spinning a meta-aramid polymer solutions having a salt content of at least 3 percent by weight produces a one step, fully wet drawable fiber that has desirable physical properties without subjecting the fiber to hot stretching (see Abstract).

The drawing is typically accomplished by applying tension to Poly(m-phenylene isophthalamide), (MPD-I) fiber as it moves across and around rolls traveling at different speeds. In the hot stretch step fiber is both drawn and crystallized to develop mechanical properties. (see 4:25).
The process includes a step of bending the fiber (see Figure 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ke and Tai as applied to claims 1-10 above, and further in view of Gu et al (CN 103225210), cited in IDS submitted for parent Application US 15/752955).
Tai teaches a process for surface modification of the aramid fibers (see Example 1 at 9:35 and claim 1).
However, the references above fail to teach coupling agent  

Gu teaches  a surface grafting modified aramid fiber and a preparation method of the fiber. The method comprises the following steps of: mixing gamma-glycidoxypropyltrimethoxysilane with the aramid fiber with amino group on the surface, placing the above mixture into a mixed solution of gamma-methacryloxypropyltrimethoxylsilane and another alkoxy silane, adding deionized water and an organic solvent into the resulting product, and carrying out cleaning and drying after the reaction ends to obtain hyperbranched polysiloxane modified aramid fiber, wherein the surface of the obtained fiber is connected with methacryloxy and another active functional group through chemical bonds. The surface of the fiber provided by the treatment above not only has the group capable of resisting strong ultraviolet irradiation, but also has the active functional group with high reactivity, as well as is improved in interface bond performance with a resin matrix; the types of the active functional groups can also be changed by regulating process conditions to adapt to reactions with a plurality of different resin matrixes to obtain a plurality of composite materials with outstanding comprehensive performance; and the fiber has the characteristics of high flexibility, strong controllability and wide application field range.

Therefore, it would have been obvious to  a person of ordinary skills in the art to use Gu’s coupling agent for an aramid fiber treatment, since  it provides resistance to  strong ultraviolet irradiation and improves a compatibility with different polymer matrixes.

Regarding claim 19, Gu teaches a treatment for 4 hours.

Regarding claim 20, the references silent about to rubber adhesion.
However, it would have  been obvious to a person of ordinary skills in the art to expect the same physical properties from Ke’s aramid modifies by Gu and instant Application, since they use the same fibers , modified with the same or analogous siloxane coupling agent. 

4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ke,  Tai and Gu  as applied to claims 1-17 and 19 above, and further in view of Haijuan et al (Surface modification of poly (o-phenylene terephthalamide) fibers with HDI assisted by supercritical carbon dioxide, RSC Adv., 2015, 5, 58916-58920), cited in parent Application US 15/752955. 

Ke, Tai and Gu do not teach such solvent as supercritical carbon dioxide.
Haijuan teaches the surface modification of poly{p-phenylene terephthalamide) fibers (PPTA} with hexamethylene isocyanate (HDI) in supercritical carbon dioxide (ScCO2} (see Abstract}. 
Haijuan discloses impregnation process of PPTA fibers is carried out with 10 wt.% of HDI in supercritical carbon dioxide (see chapter 2.2 at page 58917}. Haijuan teaches that supercritical carbon dioxide is frequently used as an extraction solvent due to its combination of low viscosity and negligible surface tension (see page 58916). 
Therefore, it would have been obvious to a person of ordinary skills in the art ta use supercritical carbon dioxide in Gu’s process due to its low viscosity and negligible surface tension. 




5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765